 

Exhibit 10.22

 

Commercial Lease

 

This lease is made between Glen Ceiley, of
______________________________________________, herein called Lessor, and Bisco
Industries, of_________________________________________, herein called Lessee.
Lessee hereby offers to lease from Lessor the premises situated in the City of
Anaheim, County of Orange, State of California, described as 1500 N Lakeview Ave
upon the following TERMS and CONDITIONS:

 

1. Term and Rent. Lessor demises the above premises for a term of 10 years,
commencing May 1st 2001, and terminating on April 30th, 2011, or sooner as
provided herein at the annual rental of $307,200.00 Dollars ($ 25,600 mo.)
payable in equal installments in advance on the first day of each month for that
month’s rental, during the term of this lease. All rental payments shall be made
to Lessor, at the address specified above.

 

2. Use. Lessee shall use and occupy the premises for Sales and Distribution
only. The premises shall be used for no other purpose. Lessor represents that
the premises may lawfully be used for such purpose. Lessee shall not use the
premises for the purposes of storing, manufacturing or selling any explosives,
flammables, or other inherently dangerous substance, chemical, thing, or device.

 



3. Care and Maintenance of Premises. Lessee acknowledges that the premises are
in good order and repair, unless otherwise indicated herein. Lessee shall, at
his own expense and at all times, maintain the premises in good and safe
condition, including plate glass, electrical wiring, plumbing and heating
installations and any other system or equipment upon the premises and shall
surrender the same, at termination hereof, in as good condition as received,
normal wear and tear excepted. Lessee shall be responsible for all repairs
required, excepting the roof, exterior walls, structural foundations, and:
_____________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________

which shall be maintained by Lessor. Lessee shall also maintain in good
condition such portions adjacent to the premises, such as sidewalks, driveways,
lawns and shrubbery, which would otherwise be required to be maintained by
Lessor.

 

4. Alterations. Lessee shall not, without first obtaining the written consent of
Lessor, make any alterations, additions, or improvements, in, to or about the
premises.

 

5. Ordinances and Statutes. Lessee shall comply with all statutes, ordinances
and requirements of all municipal, state and federal authorities now in force,
or which may hereafter be in force, pertaining to the premises, occasioned by or
affecting the use thereof by Lessee.

 

6. Assignment and Subletting. Lessee shall not assign this lease or sublet any
portion of the premises without prior written consent of the Lessor, which shall
not be unreasonably withheld. Any such assignment or subletting without consent
shall be void and, at the option of the Lessor, may terminate this lease.

 

7. Utilities. All applications and connections for necessary utility services on
the demised premises shall be made in the name of Lessee only, and Lessee shall
be solely liable for utility charges as they become due, including those for
sewer, water, gas, electricity, and telephone services. In the event that any
utility or service provided to the premises is not separately metered, Lessor
shall pay the amount due and separately invoice Lessee for Lessee’s pro rata
share of the charges. Tenant shall pay such amounts within fifteen (15) days of
invoice. Lessee acknowledges that the leased premises are designed to provide
standard office use electrical facilities and standard office lighting. Lessee
shall not use any equipment or devices that utilize excessive electrical energy
or that may, in Lessor’s reasonable opinion, overload the wiring or interfere
with electrical services to other tenants.

 

8. Entry and Inspection. Lessee shall permit Lessor or Lessor’s agents to enter
upon the premises at reasonable times and upon reasonable notice, for the
purpose of inspecting the same, and will permit Lessor at any time within sixty
(60) days prior to the expiration of this lease, to place upon the premises any
usual “To Let” or “For Lease” signs, and permit persons desiring to lease the
same to inspect the premises thereafter.

  



    www.socrates.com   © 2004, Socrates Media, LLC   LF140 • Rev. 04/04



Page 1

 

 

9. Parking. During the term of this lease, Lessee shall have the nonexclusive
use in common with Lessor, other tenants of the building, their guests and
invitees, of the nonreserved common automobile parking areas, driveways, and
foot ways, subject to rules and regulations for the use thereof as prescribed
from time to time by Lessor. Lessor reserves the right to designate parking
areas within the building or in a reasonable proximity thereto, for Lessee and
Lessee’s agents and employees. Lessee shall provide Lessor with a list of all
license numbers for the cars owned by Lessee, its agents and employees.
Separated structured parking, if any, located about the building is reserved for
Lessees of the building who rent such parking spaces. Lessee hereby leases from
Lessor ___________spaces in such a structural parking area, such spaces to be on
a first-come first-served basis. In consideration of the leasing to Lessee of
such spaces, Lessee shall pay a monthly rental_____________________Dollars
($______________) per space throughout the term of the lease. Such rent shall be
due and payable each month without demand at the time herein set for the payment
of other monthly rentals, in addition to such other rentals.

 

10. Possession. If Lessor is unable to deliver possession of the premises at the
commencement hereof, Lessor shall not be liable for any damage caused thereby,
nor shall this lease be void or voidable, but Lessee shall not be liable for any
rent until possession is delivered. Lessee may terminate this lease if
possession is not delivered within____________days of the commencement of the
term hereof.

 

11. Indemnification of Lessor. To the extenet of the law, Lessor shall not be
liable for any damage or injury to Lessee, or any other person, or to any
property, occurring on the demised premises or any part thereof. Lessee agrees
to indemnify and hold Lessor harmless from any claims for damages which arise in
connection with any such occurence. Said indemnification shall include indemnity
from any costs or fee which Lessor may incur in defending said claim.

 

12. Insurance. Lessee, at his expense, shall maintain plate glass and public
liability insurance including bodily injury and property damage insuring Lessee
and Lessor with minimum coverage as follows:

 

Lessee shall provide Lessor with a Certificate of Insurance showing Lessor as
additional insured. The Certificate shall provide for a ten-day written notice
to Lessor in the event of cancellation or material change of coverage. To the
maximum extent permitted by insurance policies which may be owned by Lessor or
Lessee, Lessee and Lessor, for the benefit of each other, waive any and all
rights of sub rogation which might otherwise exist.

 

If the leased premises or any other part of the building is damaged by fire or
other casualty resulting from any act of negligence of Lessee or any of Lessee’s
agents, employees or invitees, rent shall not be diminished or abated while such
damages are under repair, and Lessee shall be responsible for the costs of
repair not covered by insurance.

 

13. Eminent Domain. If the premises or any part thereof or any estate therein,
or any other part of the building materially affecting Lessee’s use of the
premises, shall be taken by eminent domain, this lease shall terminate on the
date when title vests pursuant to such taking. The rent, and any additional
rent, shall be apportioned as of the termination date, and any rent paid for any
period beyond that date shall be repaid to Lessee. Lessee shall not be entitled
to any part of the award for such taking or any payment in lieu thereof, but
Lessee may file a claim for any taking of fixtures and improvements owned by
Lessee, and for moving expenses.

 

14. Destruction of Premises. In the event of a partial destruction of the
premises during the term hereof, from any cause, Lessor shall forthwith repair
the same, provided that such repairs can be made within sixty (60) days under
existing governmental laws and regulations, but such partial destruction shall
not terminate this lease, except that Lessee shall be entitled to a
proportionate reduction of rent while such repairs are being made, based upon
the extent to which the making of such repairs shall interfere with the business
of Lessee on the premises. If such repairs cannot be made within said sixty (60)
days, Lessor, at his option, may make the same within a reasonable time, this
lease continuing in effect with the rent proportionately abated as aforesaid,
and in the event that Lessor shall not elect to make such repairs which cannot
be made within sixty (60) days, this lease may be terminated at the option of
either party. In the event that the building in which the demised premises may
be situated is destroyed to an extent of not less than one-third of the
replacement costs thereof, Lessor may elect to terminate this lease whether the
demised premises be injured or not. A total destruction of the building in which
the premises may be situated shall terminate this lease

 

15. Lessor’s Remedies on Default. If Lessee defaults in the payment of rent, or
any additional rent, or defaults in the performance of any of the other
covenants or conditions hereof, Lessor may give Lessee notice of such default
and if Lessee does not cure any such default within__________days, after the
giving of such notice (or if such other default is of such nature that it cannot
be completely cured within such period, if Lessee does not commence such curing
within such__________days and thereafter proceed with reasonable diligence and
in good faith to cure such default), then Lessor may terminate this lease on not
less than_____________days’ notice to Lessee. On the date specified in such
notice the term of this lease shall terminate, and Lessee shall then quit and
surrender the premises to Lessor, without extinguishing Lessee’s liability. If
this lease shall have been so terminated by Lessor, Lessor may at any time
thereafter resume possession of the premises by any lawful means and remove
Lessee or other occupants and their effects. No failure to enforce any term
shall be deemed a waiver.

 

 



    www.socrates.com   © 2004, Socrates Media, LLC   LF140 • Rev. 04/04





Page 2

 

 

16. Security Deposit. Lessee shall deposit with Lessor on the signing of this
lease the sum of______________Dollars ($_______) as security for the performance
of Lessee’s obligations under this lease, including without limitation the
surrender of possession of the premises to Lessor as herein provided. If Lessor
applies any part of the deposit to cure any default of Lessee, Lessee shall on
demand deposit with Lessor the amount so applied so that Lessor shall have the
full deposit on hand at all times during the term of this lease.

 

17. Tax Increase. In the event there is any increase during any year of the term
of this lease in the City, County or State real estate taxes over and above the
amount of such taxes assessed for the tax year during which the term of this
lease commences, whether because of increased rate or valuation. Lessee shall
pay to Lessor upon presentation of paid tax bills an amount equal
to_____________% of the increase in taxes upon the land and building in which
the leased premises are situated. In the event that such taxes are assessed for
a tax year extending beyond the term of the lease, the obligation of Lessee
shall be proportionate to the portion of the lease term included in such year.

 

18. Common Area Expenses. In the event the demised premises are situated in a
shopping center or in a commercial building in which there are common areas,
Lessee agrees to pay his prorata share of maintenance, taxes, and insurance for
the common area.

 

19. Attorney’s Fees. In case suit should be brought for recovery of the
premises, or for any sum due hereunder, or because of any act which may arise
out of the possession of the premises, by either party, the prevailing party
shall be entitled to all costs incurred in connection with such action,
including a reasonable attorney’s fee.

 

20. Waiver. No failure of Lessor to enforce any term hereof shall be deemed to
be a waiver.

 

21. Notices. Any notice which either party may or is required to give, shall be
given by mailing the same, postage prepaid, to Lessee at the premises, or Lessor
at the address specified above, or at such other places as may be designated by
the parties from time to time.

 

22. Heirs, Assigns, Successors. This lease is binding upon and inures to the
benefit of the heirs, assigns and successors in interest to the parties.

 

23. Option to Renew. Provided that Lessee is not in default in the performance
of this lease, Lessee shall have the option to renew the lease for an additional
term of __________ months commencing at the expiration of the initial lease
term. All of the terms and conditions of the lease shall apply during the
renewal term except that the monthly rent shall be the sum of $__________. The
option shall be exercised by written notice given to Lessor not less than
________ days prior to the expiration of the initial lease term. If notice is
not given in the manner provided herein within the time specified, this option
shall expire.

 

24. Subordination. This lease is and shall be subordinated to all existing and
future liens and encumbrances against the property.

 

25. Radon Gas Disclosure. As required by law, (Landlord) (Seller) makes the
following disclosure: “Radon Gas” is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in____________.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.

 

26. Entire Agreement. The foregoing constitutes the entire agreement between the
parties and may be modified only by a writing signed by both parties. The
following Exhibits, if any, have been made a part of this lease before the
parties’ execution hereof:

 

Signed this 1st day of May, 2001.

 



Lessor: /s/ Glen Ceiley     Lessee: /s/ Glen Ceiley





 



    www.socrates.com   © 2004, Socrates Media, LLC   LF140 • Rev. 04/04





Page 3

 

  

Addendum

Commercial Lease

By and Between Glen Ceiley “Landlord” and Bisco Industries “Tenant”

 

The following lease addendum is to the lease commencing May 1, 2001 relating to
the property leased by Bisco Industries at 1500 N. Lakeview Ave, Anaheim, CA
92807. The following supersedes the rental rates at that property, effective May
1, 2009. All other items contained in the master lease remain in effect and
unchanged. The new rental rates are as follows:

 

  5/1/09 $26,368 monthly $316,416 annually               5/1/10 $27,159 monthly
$325,908 annually  

 

Agreed:           /s/ Glen Ceiley   8\1\08 Glen Ceiley   Date Landlord    

 

/s/ Glen Ceiley   8\1\08 Glen Ceiley   Date CEO     Bisco Industries    

 

 

 

 

Addendum 2

Commercial Lease

By and Between Glen Ceiley “Landlord” and Bisco Industries “Tenant”

 

The following lease addendum is to the lease commencing May 1, 2001 relating to
the property leased by Bisco Industries at 1500 N. Lakeview Ave, Anaheim, CA
92807. The following supersedes the rental rates at that property, effective May
1, 2009. All other items contained in the master lease remain in effect and
unchanged. The new rental rates are as follows:

 

  5/1/09 $28,100 monthly $337,200 annually  

 

Agreed:

 

/s/ Glen Ceiley   2/24/09 Glen Ceiley   Date Landlord    

 

/s/ Glen Ceiley   2/24/09 Glen Ceiley   Date CEO     Bisco Industries    

 

 

 

 

Addendum 3

Commercial Lease

By and Between Glen Ceiley “Landlord” and Bisco Industries “Tenant”

 

The following lease addendum is to the lease commencing May 1, 2001 relating to
the property leased by Bisco Industries at 1500 N. Lakeview Ave, Anaheim, CA
92807. The following supersedes the rental rates at that property, effective May
1, 2011. All other items contained in the master lease remain in effect and
unchanged. The new rental rates are as follows:

 

  5/1/11 $27,973 monthly $335,676 annually  

 

Rent Escalation:

 

Rent to escalate effective May 1st at a rate of 3% as follows:

 

 

  5/1/12 $28,812.19 monthly $345,746.28 annually     5/1/13 $29,676.55 monthly
$356,118.60 annually     5/1/14 $30,660.57 monthly $367,926.84 annually    
5/1/15 $31,580.38 monthly $378,964.56 annually  

 

Term:

 

This addendum shall remain in effect through April 30, 2016.

 

Agreed:

 

/s/ Glen Ceiley   8\30\11 Glen Ceiley   Date Landlord    

 

/s/ Glen Ceiley   8\30\11 Glen Ceiley   Date CEO     Bisco Industries    

 



 